Title: To Thomas Jefferson from George Jefferson, 1 June 1801
From: Jefferson, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond 1st. June 1 1801.
               
               We have at length heard from the person in Smithfield (Mr. George Purdie) of whom enquiry was made some time ago respecting hams. Mr. P. is a person remarkable for curing good bacon; he writes that he has not any of his own, but that he thinks he can get from among his neighbours such as will suit your purpose. We have therefore requested that if he can procure such as you describe, he will get twelve dozen and send them to Mr. Ashley to be forwarded to you as before.
               I am Dear Sir Your Very humble servt.
               
                  
                     Geo. Jefferson
                  
               
            